November 8, 2010 Courtney Haseley, Esq. United States Securities and Exchange Commission Division of Corporate Finance t., N.E. Washington, D.C. 20549 Re: ABC Acquisition Corp 1502 (Company) Amendment No. 1 to Form 10-12G Filed October 28, 2010 File No. 000-54115 Dear Ms. Haseley: On behalf of the Company, we are responding to the comments by the staff (the Staff) of the Securities and Exchange Commission (the Commission) contained in its letter dated November 5, 2010 (the Letter) relating to the Companys Amendment No. 1 to Form 10-12G (Amendment No. 1) filed with the Commission on October 28, 2010. We have provided a copy of Amendment No. 2 to the Form 10-12G, clean and marked to show changes from Amendment No. 1, along with this response letter for your review. For your convenience, we have repeated each comment from the Staffs Letter immediately prior to our responses below. General 1. We note that counsel provided the Tandy representations required in our prior letter. Please note that the Tandy representations must come directly from the company. Please provide these representations from the company with your next response. Response: The required Tandy representations have been provided directly by the Company in a separate correspondence letter to the Commission dated November 8, 2010 attached as Exhibit A hereto. 2. In connection with the filing of the amended Form 10, the company was required to file a marked copy of such amended filing that conforms with the provisions of Rule 310 of Regulation S-T. However, no such marked copy was filed. Please confirm your understanding of this requirement and ensure that any future filings by the company requiring an amendment at the Commissions request will include the requisite marked copy conforming to the requirements of Rule 310 of Regulation S-T. Response: In connection with the filing of an amended Form 10, the Company understands that it is required to file a marked copy of such amended filing that conforms with the provisions of Rule 310 of Regulation S-T. As such, the Company has provided with this correspondence letter a marked copy of Amendment No. 2 to show changes from Amendment No. 1. Furthermore, the Company will ensure that any future filings by the Company requiring an amendment at the Commissions request will include the requisite marked copy conforming to the requirements of Rule 310 of Regulation S-T. Item 2. Financial Information (a) Liquidity and Capital Resources, page 14 3. We note your response to prior comment 13, including your disclosure regarding Mr. Amerseys firm promise to continue funding the company for the next twelve months. Please clarify in your disclosure what is meant by a firm promise. For example, please tell us if this promise is legally enforceable against Mr. Amersey under Nevada law. If the promise to pay is not enforceable by the company, enhance your disclosure to make clear that such a promise is not a binding commitment, that it is in Mr. Amerseys sole discretion to elect not to continue funding the Company and, accordingly, the capital required by the company to conduct its business (including is ongoing reporting obligations pursuant to the Securities Act of 1934) for the next twelve months is not secure. Also include a risk factor, if appropriate, addressing the risk that Mr. Amersey may not fund the company for the next twelve months and, therefore, the company may have insufficient resources to investigate and analyze potential business combinations. Response: The Company has clarified in its disclosure what is meant by a firm promise on page 15 under Item 2 of Amendment No. 2. Furthermore, on page 10 of Amendment No. 2 under the Risk Factors section, the Company has provided a risk factor addressing the risk that Mr. Amersey may not fund the Company for the next twelve months and, therefore, the Company may have insufficient resources to investigate and analyze potential business combinations. (c) Qualitative Disclosures about Market Risk, page 15 4. The caption to this section appears to refer to the disclosure required by Item 305 of Regulation S-K. We note that the company, as a smaller reporting company, is not subject to Item 305 and the disclosure in this section does not provide the information called for by that item. Accordingly, please revise the caption to this section to better describe the disclosure provided in this section. Response: On page 16 of Amendment No. 2 under Qualitative Disclosures about Market Risk, the Company has revised the caption to better describe the disclosure provided in that section. Item 7. Certain Relationships and Related Transactions, and Director Independence, page 19 5. We note your response to our prior comment number 23. We further note that your disclosure continues to state that Mr. Amersey will pay all expenses incurred by the company and as a result, you do not expect to have significant expenses. As such, your disclosures continue to imply that not all costs of doing business will be included in your financial statements. Please revise your disclosures accordingly. Refer to SAB Topic 1.B. 2 Response: On page 19 under Item 7, in order to no longer imply that not all costs of doing business will be included in the Companys financial statements, the Company has deleted the statement that Mr. Amersey will pay all expenses incurred by the Company and as a result, the Company does not expect to have significant expenses. Please find attached as Exhibit A hereto the Companys letter to the Commission providing the requested Tandy representations. If you have any questions regarding our responses in accordance with the comments in the Letter, please do not hesitate to call. Thank you for assisting with the review process. Sincerely, Joyce, Thrasher, Kaiser & Liss, LLC /s/ H. Grady Thrasher, IV, Esq H. Grady Thrasher, IV, Esq. 3 Exhibit A November 8, 2010 C ourtney Haseley, Esq. United States Securities and Exchange Commission Division of Corporate Finance t., N.E. Washington, D.C. 20549 Re: ABC Acquisition Corp 1502 (Company) Amendment No. 1 to Form 10-12G Filed October 28, 2010 File No. 000-54115 Dear Ms. Haseley: In connection with the letter filed by our securities counsel on November 8, 2010 to the staff (the Staff) of the Securities and Exchange Commission (the Commission) in response to the Staffs comment letter dated November 5, 2010, the Company acknowledges the following: The Company is responsible for the adequacy and accuracy of the disclosure in the filing of Amendment No. 1 and Amendment No. 2 to Form 10-12G; Staff comments or changes to disclosure in response to Staff comments do not foreclose the Commission from taking any action with respect to the filing; and The Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Sincerely, ABC Acquisition Corp 1502 /s/ Nitin Amersey Nitin Amersey CEO, President, CFO, Secretary, and Director 4 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Amendment No. 12 to FORM 10 GENERAL FORM FOR REGISTRATION OF SECURITIES Pursuant to Section 12(b) of (g) of The Securities Exchange Act of 1934 ABC ACQUISITION CORP 1502 (Exact name of registrant as specified in its charter) Nevada 27-2332860 (State or other jurisdiction or of incorporation or organization) (I.R.S.
